 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TAMMY L. OLUVIC, an individual,                     Case No.: 3:18-CV-983-L-KSC
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT'S
13   v.                                                  MOTION TO DISMISS
14   AZUSA PACIFIC UNIVERSITY, a
     California Corporation,
15
                                     Defendant.
16
17
18         In this employment discrimination action, Defendant Azusa Pacific University
19   (“APU”) filed a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the
20   Federal Rules of Civil Procedure. Plaintiff Tammy L. Oluvic (“Oluvic”) opposed, and
21   APU replied. The Court decides this matter on the briefs without oral argument. See
22   Civ. L. R. 7.1.d.1. For the reasons stated below, Defendant’s motion is denied.
23         I.     BACKGROUND
24         According to the complaint, APU hired Oluvic in October 2009 as a Risk
25   Coordinator within APU’s Human Resources Department (“HR”). Compl. ¶ 6. In
26   February 2011, after receiving positive job reviews, APU promoted Oluvic to Director of
27   Military Recruitment and Enrollment. Id. ¶¶ 6-8. Oluvic received two raises in her
28   monthly compensation in 2014 and 2015. Id. ¶¶ 10-11. Around July 2015, Oluvic

                                                     1
                                                                                3:18-CV-983-L-KSC
 1   entered into a Telecommuting Agreement with APU, which allowed her to work from
 2   home. Id. ¶ 11. As Director of Military Recruitment and Enrollment, Oluvic reported
 3   directly to the Executive Director of the Office of Military Veterans Services (“Executive
 4   Director”). Id. ¶ 12.
 5         In early 2016, Oluvic met Everette Brooks (“Brooks”) during his final interview
 6   for APU’s Executive Director position. Id. ¶ 13. During this encounter, Brooks
 7   commented to Oluvic that he had seen many “beautiful women” on campus as well as a
 8   “hot Asian woman” but “didn’t want to get caught looking.” Id. Oluvic relayed these
 9   comments to APU, but no action was taken. Id.
10         After APU hired Brooks as Executive Director, Brooks continued making similar
11   comments to Oluvic and occasionally made grunting sounds after making such
12   comments. Id. ¶¶ 15, 19. Brooks’ behavior, which also included yelling at and berating
13   Oluvic, included gender based remarks such as:
14         - “I couldn’t reach you because you are probably tanning at the Hotel Del.”
15         - “You weren’t available probably because you were getting your hair done.”
16         - “I know you are a woman but . . .”
17         - “You didn’t return my emails probably because you are getting your nails done.”
18   Id. ¶¶ 21-22. Brooks exhibited similar behavior and hostility towards other female
19   employees, but acted in no such way towards male employees. Id. ¶ 23.
20         Brooks' behavior caused Oluvic to cry in June 2016 while they rode in an elevator.
21   Id. ¶ 16. A few days later, Brooks sent Oluvic a text message asking whether she
22   reported this conduct to anyone at APU. Id. ¶ 18.
23         Around November 7, 2016, Oluvic complained to HR orally and in writing about
24   Brooks’ behavior. Id. ¶ 24. Oluvic also met in person with someone from HR to make
25   additional complaints about Brooks and to identify numerous female colleagues and
26   witnesses to support her claims. Id. ¶ 25.
27         Around March 21, 2017, HR issued a finding that Brooks had not engaged in any
28   inappropriate behavior, but that the information from Oluvic and other female employees

                                                  2
                                                                                3:18-CV-983-L-KSC
 1   was “helpful in understanding Mr. Brooks’ style.” Id. ¶ 26. Oluvic also learned that HR
 2   did not interview any of the witnesses she had identified. Id. After this finding from HR,
 3   Oluvic experienced increased hostility and criticism from Brooks, which continued until
 4   her resignation in October 2017. Id. ¶¶ 26-32, 67. Oluvic explained to APU that she
 5   resigned because she could no longer work under Brooks’ supervision. Id. ¶ 32.
 6         Within one hundred and eighty days of resignation, Oluvic filed a charge of
 7   discrimination with the Equal Employment Opportunity Commission (“EEOC”) and the
 8   California Department of Fair Employment of Housing. On April 5, 2018, the EEOC
 9   issued a Notice of Right to Sue, entitling her to file an action within ninety days of receipt
10   of that notice. Oluvic filed her complaint on May 17, 2018. The Court has subject matter
11   jurisdiction pursuant to Article III, §2 of the United States Constitution, 28 U.S.C. §
12   1331, and 42 U.S.C. § 2000e-5(f). The Court has supplemental jurisdiction over Oluvic’s
13   state law claims pursuant to 28 U.S.C. § 1367.
14         II.    LEGAL STANDARD
15         A motion under Rule 12(b)(6) tests the sufficiency of the complaint. Navarro v.
16   Block, 250 F.3d 729, 732 (9th Cir. 2001). Dismissal is warranted where the complaint
17   lacks a cognizable legal theory. Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d
18   1035, 1041 (9th Cir. 2010) (internal quotation marks and citation omitted). Alternatively,
19   a complaint may be dismissed where it presents a cognizable legal theory, yet fails to
20   plead essential facts under that theory. Robertson v. Dean Witter Reynolds, Inc., 749
21   F.2d 530, 534 (9th Cir. 1984).
22         In reviewing a Rule 12(b)(6) motion, the Court must assume the truth of all factual
23   allegations and construe them most favorably to the nonmoving party. Huynh v. Chase
24   Manhattan Bank, 465 F.3d 992, 997, 999 n.3 (9th Cir. 2006). However, legal
25   conclusions need not be taken as true merely because they are couched as factual
26   allegations. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Similarly,
27   “conclusory allegations of law and unwarranted inferences are not sufficient to defeat a
28   motion to dismiss.” Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998).

                                                   3
                                                                                   3:18-CV-983-L-KSC
 1         III.    DISCUSSION
 2         APU contends that all six of Oluvic’s causes of action should be dismissed because
 3   they are vague, conclusory, and fail to state a claim upon which relief can be granted.
 4   Oluvic counters that each cause of action meets the pleading standard under Rule 8(a)(2)
 5   and that APU attempts to minimize Brooks’ behavior as simply “boorish.” Opp’n (doc.
 6   no. 13) at 1. For the reasons stated below, APU’s motion is denied.
 7                A.      First Cause of Action for Unlawful Constructive Termination in
                          Violation of 42 U.S.C. § 2000e-2(a)(1)
 8
 9         APU alleges that Oluvic’s Title VII constructive termination claim should be
10   dismissed because: (1) it is not a freestanding cause of action; (2) it is redundant with
11   Oluvic’s sixth cause of action for wrongful constructive termination in violation of public
12   policy; and (3) it fails to state a claim for relief.1 To establish a claim for constructive
13   termination under Title VII, an employee must prove “(1) he or she suffered harassment
14   or discrimination so intolerable that a reasonable person in the same position would have
15   felt compelled to resign . . .; and (2) the employee's reaction to the workplace situation-
16   that is, his or her decision to resign-was reasonable given the totality of circumstances.”
17   Pa. State Police v. Suders, 542 U.S. 129, 139 (2004) (internal quotation marks and
18   citation omitted).
19         First, APU argues that constructive discharge is not a freestanding cause of action.
20   This argument was rejected in Green v. Brennan, which held that “constructive discharge
21   is a claim distinct from the underlying discriminatory act.” 136 S. Ct. 1769, 1773 (2016).
22
23
24   1
            Throughout its briefs, APU almost exclusively relies on federal district court cases,
25   appellate cases from outside the Ninth Circuit, and unpublished Ninth Circuit cases.
     None are binding authority. Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (district
26   court opinions); In re Amy, 710 F.3d 985, 987 (9th Cir. 2013) (out-of-circuit appellate
27   decisions); 9th Cir. Rule 36-3(a) (unpublished Ninth Circuit opinions); see also Planned
     Parenthood Fed'n of Am. v. Ctr. for Med. Progress, 890 F.3d 828, 833 (9th Cir. 2018)
28   (same).
                                                    4
                                                                                     3:18-CV-983-L-KSC
 1         Second, APU argues that Oluvic’s Title VII constructive termination claim is
 2   redundant of her sixth cause of action under California law for wrongful constructive
 3   termination in violation of public policy. Oluvic counters that the claims are not
 4   redundant because they provide for different remedies, including the availability of
 5   statutory attorneys’ fees. Rule 8(d)(2) explicitly allows for pleading in the alternative.
 6   Furthermore, even if the claims were duplicative or superfluous, this would not be
 7   sufficient grounds for dismissal. Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 762
 8   (9th Cir. 2015).
 9         Third, APU contends that the first cause of action is insufficiently alleged to state a
10   claim. According to APU, “unwelcome and unsolicited sexist and demeaning comments
11   based upon sex,” together with Oluvic’s continued employment until October 2017, do
12   not establish intolerable or aggravating working conditions. Mot. (doc. no. 9-1) at 8.
13   APU argues that because Oluvic did not resign for eleven months after complaining to
14   HR in November 2016, her working conditions were not objectively intolerable.
15   Contrary to APU's argument, the complaint alleges that Brooks’ inappropriate comments
16   and hostile behavior started in early 2016 and continued until Oluvic’s resignation in
17   October 2017. Compl. ¶¶ 13-32. For purposes of constructive termination, the
18   conditions must be assessed in their totality. Suders, 542 U.S. at 139. Furthermore,
19   “incidents of differential treatment over a period of months or years” are sufficient to
20   establish a claim of constructive discharge. Watson v. Nationwide Ins. Co., 823 F.2d 360,
21   361 (9th Cir. 1987). Accordingly, the pattern of conduct alleged in the complaint is
22   adequate to establish a claim for constructive discharge at the pleading stage. For the
23   foregoing reasons, APU’s arguments to dismiss the first cause of action are rejected.
24                B.     Second Cause of Action for Sexual Harassment in Violation of 42
                         U.S.C. § 2000e-2(a)(1)
25
26         As to the sexual harassment claim, APU contends that Brooks’ conduct was not
27   severe or pervasive enough to alter the conditions of Oluvic’s employment. To establish
28   a prima facie case of a sexual harassment, a Title VII plaintiff must show that: “(1) she

                                                   5
                                                                                  3:18-CV-983-L-KSC
 1   was subjected to verbal or physical conduct of a sexual nature; (2) this conduct was
 2   unwelcome; and (3) the conduct was sufficiently severe or pervasive to alter the
 3   conditions of the victim's employment and create an abusive working environment.”
 4   Craig v. M & O Agencies, Inc., 496 F.3d 1047, 1055 (9th Cir. 2007) (internal quotation
 5   marks and citation omitted).
 6         APU maintains that the complaint does not satisfy the third element for three
 7   reasons. First, APU argues that the alleged conduct, while perhaps inappropriate, was not
 8   severe or pervasive enough to objectively interfere with Oluvic's conditions of
 9   employment. Second, most of the comments were made in Oluvic’s presence rather than
10   directed at her. Third, Oluvic worked from home and, therefore, her contact with Brooks
11   was “limited at best” and her workplace therefore could not have been permeated with a
12   hostile environment. Mot. at 11.
13         In determining whether sexual harassment is severe enough to be actionable, a
14   “required showing of severity or seriousness of the harassing conduct varies inversely
15   with the pervasiveness or frequency of the conduct.” Ellison v. Brady, 924 F.2d 872, 878
16   (9th Cir. 1991). In this regard, the Court must look at the totality of the circumstances,
17   which may include: “the frequency of the discriminatory conduct; its severity; whether it
18   is physically threatening or humiliating, or a mere offensive utterance; and whether it
19   unreasonably interferes with an employee’s work performance.” Harris v. Forklift Sys.,
20   Inc., 510 U.S. 17 (1993). “The effect on the employee’s psychological well-being is
21   relevant in determining whether the plaintiff actually found the environment abusive.”
22   Id.
23         Oluvic alleges that she was subjected to unwelcome sexual comments, grunting
24   noises, sexual innuendo, and other sex-based conduct including unfair, abusive, hostile,
25   and unequal treatment based upon sex. Compl. ¶ 48. This conduct sometimes occurred
26   in front of other employees, made Oluvic fearful of being alone with Brooks, and caused
27   her to suffer anxiety, sleeplessness, embarrassment, and shame. Id. ¶¶ 16, 20, 30, 32.
28

                                                   6
                                                                                  3:18-CV-983-L-KSC
 1   Brooks was Oluvic’s direct supervisor, which implies, as reflected in the complaint, that
 2   she was required to interact with him regularly during her employment. See id. ¶ 12.
 3         In light of the foregoing, the fact that Oluvic worked from home some of the time
 4   does not negate her sexual harassment claim. That some of the alleged sexist comments
 5   were not directed at her also does not negate her claim. “[W]hen evidence establishes the
 6   employer’s animus toward the class to which the plaintiff belongs, the inference to the
 7   fact of discrimination against the plaintiff is sufficiently small that we have treated the
 8   evidence as direct.” Coghlan v. Am. Seafoods Co. LLC, 413 F.3d 1090, 1095 n.6 (9th
 9   Cir. 2005); see also Dominguez-Curry v. Nevada Transp. Dep’t, 424 F.3d 1027, 1038
10   (9th Cir. 2005). To the extent Brooks’ comments were not directed at Oluvic, they are
11   probative of his discriminatory intent and add support to her sexual harassment claim.
12   Finally, Oluvic’s facts are analogous to Dominguez-Curry, in which the Court held that
13   sexist comments and “repeated derogatory and humiliating remarks were sufficiently
14   severe or pervasive to create a hostile work environment.” 424 F.3d at 1036. For these
15   reasons, APU’s motion to dismiss the sexual harassment claim is denied.
16                C.     Third Cause of Action for Unlawful Sex Discrimination in
                         Violation of 42 U.S.C. § 2000e-2(a)(1)
17
18         Next, APU argues that the sex discrimination claim should be dismissed for failure
19   to allege an adverse employment action. To establish a prima facie case of gender
20   discrimination under Title VII, a plaintiff must show that: “(1) she belongs to a protected
21   class; (2) she was qualified for the position; (3) she was subjected to an adverse
22   employment action; and (4) similarly situated men were treated more favorably, or her
23   position was filled by a man.” Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062
24   (9th Cir. 2002).
25         APU contends that the complaint does not satisfy the third element, which requires
26   a plaintiff to be subjected to an adverse employment action. Specifically, APU claims
27   that Oluvic resigned from employment and therefore cannot show termination, thus
28   negating adverse employment action. As discussed above, Oluvic alleged unlawful

                                                    7
                                                                                   3:18-CV-983-L-KSC
 1   constructive termination. This is sufficient to allege an adverse employment action.
 2   Jordan v. Clark, 847 F.2d 1368, 1377 n.10 (9th Cir. 1988). APU’s motion to dismiss the
 3   sex discrimination claim is therefore denied.
 4                D.    Fourth and Fifth Causes of Action for Retaliation in Violation of
                        42 U.S.C. § 2000e-3(a) and Cal. Lab. Code § 1102.5
 5
 6         APU contends that Oluvic’s fourth and fifth causes of action for retaliation should
 7   be dismissed because they do not establish an adverse employment action or a causal
 8   connection between the protected activity and the adverse employment action. To
 9   establish a prima facie case of retaliation under Title VII and Cal. Lab. Code § 1102.5, a
10   plaintiff must show: (1) she engaged in a protected activity; (2) an adverse employment
11   action was taken against her; and (3) there is a causal link between the protected activity
12   and the adverse employment action. McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1124
13   (9th Cir. 2004); Mokler v. Cty. of Orange, 157 Cal. App. 4th 121, 138 (2007).
14         First, APU argues that Oluvic cannot establish an adverse employment action
15   because she was not forced to resign. As discussed above, “constructive discharge is an
16   adverse employment action.” Jordan, 847 F.2d at 1377 n.10. Similarly, California state
17   courts hold that constructive discharge is a materially adverse employment action. Steele
18   v. Youthful Offender Parole Bd., 162 Cal. App. 4th 1241, 1253 (2008). As Oluvic has
19   alleged constructive discharge, she also alleged an adverse employment action for
20   purposes of her retaliation claims.2
21
22
     2
23         APU cites two published Ninth Circuit cases in support of its contention that
     Oluvic failed to sufficiently allege adverse employment action for purposes of retaliation.
24   (Reply (doc. no. 14) at 10 (citing Nunez v. City of L.A., 147 F.3d 867, 875 (9th Cir. 1998),
25   and Hardage v. CBS Broad., Inc., 427 F.3d 1177, 1189 (9th Cir. 2005)). Under the facts
     alleged in Oluvic's complaint, neither case supports APU's contention.
26         Nunez involves a different type of retaliation claim -- retaliation by a government
27   employer for the employee's exercise of his First Amendment rights. Nunez, 147 F.3d at
     869-70. Unlike in the Title VII context, to show adverse employment action, a
28   government employee "must demonstrate the loss of a valuable governmental benefit or
                                                     8
                                                                                 3:18-CV-983-L-KSC
 1         Second, APU claims that both of Oluvic’s retaliation claims must be dismissed for
 2   lack of causation because her resignation was too remote in time from her HR complaint.
 3   To establish causation, a plaintiff must show that "engaging in the protected activity was
 4   one of the reasons for [termination] and that but for such activity [he or she] would not
 5   have been [terminated]." Villiarimo, 281 F.3d at 1065 (internal quotation marks and
 6   citation omitted). Causation "may be inferred from circumstantial evidence, such as the
 7   employer's knowledge that the plaintiff engaged in protected activities and the proximity
 8   in time between the protected action and the allegedly retaliatory employment decision.”
 9   Yartzoff v. Thomas, 809 F.2d 1371, 1376 (9th Cir. 1987); see also Morgan v. Regents of
10   Univ. of Cal., 88 Cal. App. 4th 52, 55 (2000).
11         "[I]n some cases, causation can be inferred from timing alone where an adverse
12   employment action follows on the heels of protected activity." Villiarimo, 281 F.3d at
13   1065. However, “cases that accept mere temporal proximity between an employer’s
14   knowledge of protected activity and an adverse employment action . . . uniformly hold
15   that the temporal proximity must be very close.” Clark Cty. Sch. Dist. v. Breeden, 532
16   U.S. 268, 273-74 (2001) (internal quotation marks and citations omitted); see also
17
18
19   privilege." Id., 147 F.3d at 875 (internal quotation marks, citation and footnote omitted).
     Further, unlike Oluvic, Nunez could not establish constructive termination because he
20   retained his job. Id. The basis of his adverse employment action was failure to promote,
21   which the Court found insufficient to meet the standard for retaliation in government
     employment. Id.
22          Like the pending case, Hardage involves a claim of retaliatory constructive
23   discharge in private employment. 427 F.3d at 1180. Unlike the pending case, Hardage
     addressed retaliation on summary judgment, where the Court found the plaintiff's
24   evidence insufficient. Id., 427 F.3d at 1189. "[O]nly non-trivial employment actions that
25   would deter reasonable employees from complaining about Title VII violations will
     constitute actionable retaliation." Id. (internal quotation marks and citation omitted).
26   Hardage asserted he was retaliated by "snide remarks and threats, such as 'your number's
27   up' and 'don't forget who got you where you are.'" Id. As discussed above in the context
     of constructive termination, Oluvic alleged sufficient facts to show at the pleading stage
28   that Brooks' conduct against her was more than trivial.
                                                  9
                                                                                 3:18-CV-983-L-KSC
 1   Villiarimo, 281 F.3d at 1065 (termination must have occurred “fairly soon” after the
 2   protected activity; 18-month lapse was “simply too long”); Cornwell v. Electra Cent.
 3   Credit Union, 439 F.3d 1018, 1036 (9th Cir. 2006) (8-month gap between complaint and
 4   termination “too great” to support an inference of causation). Here, Oluvic resigned
 5   eleven months after reporting Brooks to HR. See Compl. ¶¶ 24-32.
 6         Oluvic's case, however, is based on more than timing alone. She alleges that in
 7   March 2017 HR ruled on her complaint by finding that Brooks had not engaged in any
 8   inappropriate behavior. Compl. ¶ 26. She resigned in October 2017 because she
 9   experienced increased hostility and criticism from Brooks after HR had released its
10   finding. Id. ¶¶ 26-32, 67. She describes in detail Brooks' conduct, its effect on her health
11   and how it led her to resign. These allegations support a reasonable inference that Brooks
12   learned of Oluvic's report to HR, intensified his behavior in response, and drove her to
13   resign, thus establishing, at the pleading stage, a sufficient causal connection between
14   Oluvic's HR complaint and her resignation. APU’s arguments for dismissal of the
15   retaliation claims are therefore rejected.
16                E.     Sixth Cause of Action for Wrongful Constructive Termination in
                         Violation of Public Policy
17
18         Finally, APU argues that Oluvic’s sixth cause of action under California law for
19   wrongful constructive termination in violation of public policy should be dismissed
20   because the complaint does not allege sufficient facts to establish a constructive
21   discharge. To establish constructive discharge, an employee must show “that the
22   employer either intentionally created or knowingly permitted working conditions that
23   were so intolerable or aggravated at the time of the employee's resignation that a
24   reasonable employer would realize that a reasonable person in the employee's position
25   would be compelled to resign.” Turner v. Anheuser-Busch, Inc., 7 Cal. 4th 1238, 1251
26   (1994). As discussed above, Oluvic’s allegations are sufficient to state the same claim
27   under Title VII. California law adds a requirement of fundamental public policy. A
28   plaintiff must prove “that his dismissal violated policy that is (1) fundamental, (2)

                                                  10
                                                                                  3:18-CV-983-L-KSC
 1   beneficial for the public, and (3) embodied in a statute or constitutional provision.” Id. at
 2   1256. A fundamental public policy against job discrimination based on sex is articulated
 3   in Cal. Const. Art I, § 8 and Cal. Gov’t Code § 12940(a). Rojo v. Kliger, 52 Cal. 3d 65,
 4   72. (1990). Therefore, the complaint adequately establishes a claim for wrongful
 5   constructive termination in violation of public policy.
 6         IV.    CONCLUSION
 7         For the reasons stated above, Defendant’s motion is denied.
 8         IT IS SO ORDERED.
 9
10   Dated: February 15, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  11
                                                                                  3:18-CV-983-L-KSC
